Title: Thomas Jefferson to Augustus B. Woodward, 17 August 1814
From: Jefferson, Thomas
To: Woodward, Augustus B.


           Monticello Aug. 17. 14.
          Th: Jefferson presents his compliments to Judge Woodward and his thanks for the volume containing the defence of Eugene Arum. there is in it an Exordium of some length which he had never seen before. he presents him also the thanks of the younger members of his family for the volumes he was so kind as to send them, and salutes him with esteem and respect.
        